Citation Nr: 0833675	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder and alcohol abuse prior to May 14, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
with major depressive disorder and alcohol abuse since July 
1, 2007.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to March 
1972.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado, which granted a claim for service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  Thereafter, an October 2007 rating decision 
assigned a temporary total disability evaluation from May 14, 
2007, to June 30, 2007.  Subsequently, a February 2008 rating 
decision increased the disability rating to 50 percent from 
July 1, 2007.

In a March 2008 decision, the Board granted a higher rating, 
to 50 percent, for the period prior to May 14, 2007, and 
denied the claim for a rating in excess of 50 percent since 
July 1, 2007.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court vacated and remanded the Board's decision for 
compliance with the instructions in the Joint Motion for 
Remand (Joint Motion).  

The Joint Motion remanded the case for consideration of 
documents obtained from the Denver, Colorado, Vet Center 
which addressed the veteran's psychiatric disability and 
level of functioning but were not before the Board at the 
time of its March 2008 decision, although did not acknowledge 
the Board's grant to 50 percent prior to May 14, 2007.  See 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (documents 
generated by and in control of the Secretary of VA could 
reasonably have been expected to be a part of the record 
before the Board and the Secretary).  As the Board's entire 
March 2008 decision has been vacated, the issue are as 
characterized on the Title Page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In September 2008 correspondence the appellant's attorney 
requested a hearing at a local VA office before the Board 
using videoconferencing techniques.  Accordingly, the hearing 
must be scheduled.  See generally 38 U.S.C.A. § 7107 (West 
2002).  Since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.704, 20.1304 (2006).  The Board will address 
the requirements of the Joint Motion after the appellant has 
been afforded an opportunity to appear for the requested 
hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


